Citation Nr: 1031136	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  02-12 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a digestive system disorder 
variously described, to include as secondary to service-connected 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to February 
1970.  He had service in the Republic of Vietnam from January 
1968 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In July 2004 and February 2009, the Board remanded the matter for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claim can be properly 
adjudicated.  

This claim was most recently remanded by the Board in February 
2009.  Upon review of the claims file, the Board finds that the 
development directed by the Board in its last remand was not 
accomplished.  Where the remand orders of the Board or the Courts 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).

The RO/AMC was directed by the Board to obtain a medical opinion 
with respect to the Veteran's claim that his digestive system 
disorders are related to his service-connected PTSD disability.  
The RO/AMC obtained this medical opinion in May 2009.  The May 
2009 VA examiner determined that the Veteran's current diagnoses 
of nausea and vomiting are not proximately due to, the result of, 
or aggravated by the Veteran's service-connected PTSD.  The VA 
examiner determined that the currently diagnosed digestive 
disorders are related to alcohol abuse.  However, the VA examiner 
then did not offer a medical opinion as to whether it is at least 
as likely as not that the alcohol abuse is a component of the 
Veteran's service-connected PTSD.  The RO/AMC was instructed to 
also obtain a medical opinion, and possibly a separate 
psychological examination if needed, to address this question.  
The RO/AMC did not complete this instruction, and therefore this 
matter must be again remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a VA examiner to review the 
claims file and offer an opinion as to 
whether it is at least as likely as not that 
the Veteran's alcohol abuse is a component of 
his service-connected PTSD.  If a separate 
psychological examination is needed to 
address this question, then the Veteran 
should be scheduled for such an examination.

Any opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  The examination report should 
indicate that the claims file was reviewed.

2.  Upon completion of the above, 
readjudicate the issue on appeal and consider 
all evidence received since issuance of the 
most recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


